Name: Council Directive 92/92/EEC of 9 November 1992 amending Directive 86/465/EEC concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (Federal Republic of Germany) 'New LÃ ¤nder'
 Type: Directive
 Subject Matter: agricultural policy;  regions of EU Member States;  regions and regional policy
 Date Published: 1992-11-23

 Avis juridique important|31992L0092Council Directive 92/92/EEC of 9 November 1992 amending Directive 86/465/EEC concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (Federal Republic of Germany) 'New LÃ ¤nder' Official Journal L 338 , 23/11/1992 P. 0001 - 0039COUNCIL DIRECTIVE 92/92/EEC of 9 November 1992 amending Directive 86/465/EEC concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (Federal Republic of Germany) 'New Laender`THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (1), and in particular Article 2 (2) thereof, Having regard to the proposal from the Commission (2), Having regard to the opinion of the European Parliament (3), Whereas Directive 86/465/EEC (4) indicates what areas of the Federal Republic of Germany are included in the Community list of less-favoured areas within the meaning of Article 3 (3), (4) and (5) of Directive 75/268/EEC; Whereas the German Government has submitted a request to the Commission, in accordance with Article 2 (1) of Directive 75/268/EEC, that the Community list of areas annexed to Directive 86/465/EEC be amended; Whereas the German Government has, pursuant to Article 2 (1) of Directive 75/268/EEC, notified the Commission of the areas considered eligible for inclusion in the Community list of less-favoured farming areas, together with the relevant information on their characteristics; Whereas the criteria adopted are the existence of very difficult climatic conditions, as mentioned at the first indent in Article 3 (3) of Directive 75/268/EEC, and a minimum altitude of 800 metres (central point of district or average altitude of commune); Whereas, where there is a combination of poor climate and steep slopes, as mentioned at the third indent in Article 3 (3) of Directives 75/268/EEC, the criteria used are a minimum altitude of 600 metres and slope of at least 18 %; Whereas areas with infertile land and economic results from farming appreciably lower than the mean, as mentioned at (a) and (b) in Article 3 (4) of Directive 85/268/EEC, have been delimited using a composite criterion, namely the agricultural comparability index (Landwirtschaftliche Vergleichszahl, LVZ); whereas, in the case of cantons (Kreise) considered to qualify in part, the index values submitted are the average for the communes of the Kreis considered to qualify, weighted in proportion to their sizes; Whereas the maximum average index value for each area as indicated above has been set at 28 for less-favoured farming areas, i.e. 70 % of the national average value (40); whereas, however, this average value has been set at 32,5 for less-favoured farming areas where permanent meadow and pasture makes up more than 80 % of the utilized agricultural area (UAA) and at 32,5 per commune in Mecklenburg-Western Pomerania where 20 % or more of the active population, a rate more than five times higher than the national average, is still engaged in agriculture. Whereas, as regards low population density as mentioned at (c) in Article 3 (4) of Directive 75/268/EEC, the index value adopted is for the relatively high level of 130 inhabitants per sq km; whereas the population density in each Kreis was worked out from figures for 1989; whereas, however, since then a reduction of population and inter-regional movement have been observed in the new Laender; Whereas, for delimitation of areas affected by specific handicaps that can be treated as less-favoured areas, as mentioned in Article 3 (5) of Directive 75/268/EEC, the criterion adopted is the existence of both unfavourable natural production condition (LVZ generally below 25) and coast or landscape protection constraints; whereas the total extent of these areas is not more than 4 % of the areas of the Member State concerned; Wheras the nature and level of the abovementioned critera used by the German Government to delimit two types of area notified to the Commission correspond respectively to the characteristice of mountain and less-favoured areas as indicated in Article 3 (3) and (4) of Directive 75/268/EEC, HAS ADOPTED THIS DIRECTIVE: Article 1The list of less-favoured areas of Germany annexed to Directive 86/465/EEC is hereby supplemented by the list of less-favoured areas in the new Laender annexed hereto. Article 2This Directive is addressed to the Federal Republic of Germany. Done at Brussels, 9 November 1992. For the CouncilThe PresidentD. HURD(1) OJ N ° L 128, 19. 5. 1975, p. 1. Directive as last amended by Regulation (EEC) No 797/85 (OJ N ° L 93, 30. 3. 1985, p. 1). (2) OJ N ° C 251, 28. 9. 1992, p. 1. (3) Opinion delivered on 30 October 1992 (not yet published in the Official Journal). (4) OJ N ° L 273, 24. 9. 1986, p 1. Last amended by Commission Decision 91/26/EEC (OJ N ° L 16, 22. 1. 1991, p. 27). ANNEX LESS-FAVOURED AREAS WITHIN THE MEANING OF ARTICLE 3 (3) OF DIRECTIVE 75/268/EEC: >TABLE>LESS-FAVOURED AREAS WITHIN THE MEANING OF ARTICLE 3 (4) OF DIRECTIVE 75/268/EEC: >TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE POSITION>LESS-FAVOURED AREAS WITHIN THE MEANING OF ARTICLE 3 (5) OF DIRECTIVE 75/268/EEC: >TABLE>